Citation Nr: 1825609	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss and, if so, whether service connection should be granted.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 10 percent for right upper extremity peripheral neuropathy prior to August 8, 2014, and 30 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for left upper extremity peripheral neuropathy prior to August 8, 2014, and 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to August 8, 2014, and 20 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to August 8, 2014, and 20 percent thereafter.

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

8.  Entitlement to a rating in excess of 10 percent for tinnitus.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

The hearing loss service connection claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The remaining claims arise from a March 2015 rating decision by the RO.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO regarding his hearing loss claim.

The issue of new and material evidence and the merits of the Veteran's hearing loss claim are decided herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran's hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. New and Material Evidence

The Veteran's claim of service connection for hearing loss was previously denied in a May 2005 rating decision, of which the Veteran was notified by letter later that month to his then-current mailing address.  Nothing further was received by VA regarding hearing loss or tinnitus until the Veteran filed his present claim in May 2012.  Thus, because nothing was received within a year regarding the previously denied claims for service connection, they became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The previous claim of service connection for hearing loss was denied for lack of a nexus to service.  Since then, a medical opinion was obtained in October 2014 indicating that tinnitus was due to in-service noise exposure.  Additionally, the Veteran testified at the March 2015 Board hearing regarding the circumstances of his claimed hearing loss.  The Board finds that this new evidence constitutes sufficient new and material evidence to reopen the claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

II. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

It is undisputed that the Veteran has hearing impairment for VA purposes, as defined in 38 C.F.R. § 3.385.  Further, the Veteran's military occupational specialty (MOS) was field radio operator, which the record shows has a moderate risk of noise exposure.  Further, through statements submitted to VA and his Board testimony, the Veteran noted that he was exposed to noise in Vietnam.  For instance, the Veteran has stated that rockets landed in his vicinity during service.  Thus, the only question remaining is whether the Veteran's current hearing loss is related to service.

In conjunction with his previous claim, during the May 2005 VA examination, the Veteran noted post-service occupational noise exposure for 20 years as a quality control inspector in a machine shop.  However, he always wore hearing protection.  He also reported recreational noise exposure from hunting, target shooting, and motorcycling.  The examiner opined that tinnitus may be due to noise exposure, aging, and/or other factors.  No opinion was given regarding hearing loss.

The Veteran was afforded a VA examination in conjunction with his current claim in July 2013.  The examiner opined that the Veteran's hearing loss was less likely than not related to service.  In support, the examiner noted normal hearing on the entrance and exit examinations.  Further, he stated that the Veteran's current hearing loss is not associated with the characteristics typical of hearing loss caused by acoustic trauma.  The examiner also stated that hearing loss did not onset until 42 years after service (i.e., when the Veteran filed his current claim).

The Board finds that the 2013 examiner's opinion is deficient in several respects.  First, the examiner overlooked the pure tone thresholds found at the May 2005 examination which show hearing loss.   Further, the examiner did not address the 2005 examiner's finding that the Veteran's tinnitus may be related to hearing loss.  Finally, while entrance and exit examinations did show normal hearing, during service the Veteran's hearing was tested.  This undated test showed some increase in pure tone thresholds, which at the 500, 1000, 2000, and 4000 Hertz levels were 15 decibels.  As a result, the Board finds that the 2013 examiner's opinion is not persuasive.

In October 2014, an examiner again opined that the Veteran's tinnitus was at least as likely as not related to service.as the Veteran's MOS as a radio operator would suggest moderate probability of noise exposure.

As advanced by the Veteran's representative at the Board hearing, it is difficult to understand why tinnitus would be due to in-service noise exposure but not hearing loss.  Further, prior adjudications of the claim have not taken into account the Veteran's lay reports of his noise exposure.  Although not directly on point, and in the absence of more relevant well-reasoned medical evidence, the Board finds that the medical opinions regarding tinnitus present sufficient evidence to show that the Veteran's current hearing loss is at least as likely as not related to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As a result, service connection for hearing loss is warranted.


ORDER

New and material evidence having been submitted, a claim of service connection for hearing loss is reopened.

Service connection for hearing loss is granted.


REMAND

A remand of the remaining claims is required.  These claims were denied in a March 2015 rating decision.  On the VA-prescribed form, in April 2015, the Veteran filed a timely notice of disagreement (NOD) with the date of compensation and rating adjustment.  While not the model of clarity, the March 2015 rating decision was the only rating decision within the prior year.  Furthermore, the Veteran followed up with a July 2015 statement regarding the NOD, which clarified the matter.  He appeared to essentially disagree with all the issues set forth in the March 2015 rating decision.

Therefore, the Board finds that the two documents were sufficient to constitute an NOD as to all of the issues denied in the March 2015 rating decision.  As a result, the Board must remand the claims for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a SOC readjudicating the claim of service connection for headaches, the claims for increased ratings for upper right and left extremity peripheral neuropathy, lower right and left extremity peripheral neuropathy, diabetes mellitus type II, and tinnitus, as well as entitlement to a TDIU, and the automobile claim.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


